872 F.2d 342
Raymond Herschel JOHNSON, Sr., Petitioner-Appellant,v.Jack COWLEY, Warden, of Joseph Harp's Correctional Center,et al., Respondent- Appellee.Raymond Herschel JOHNSON, Sr., Petitioner,v.UNITED STATES DISTRICT COURT FOR the WESTERN DISTRICT OFOKLAHOMA, Respondent.Raymond Herschel JOHNSON, Sr., Petitioner,v.Jack COWLEY, Warden;  Unknown Named Warden of Jess DunnCorrectional Center;  Gary Maynard, Director forthe Oklahoma Department of Corrections,Respondents.Raymond Herschel JOHNSON, Sr., Petitioner,v.Jack COWLEY, Warden, Respondent.Raymond Herschel JOHNSON, Sr., Petitioner,v.STATE OF OKLAHOMA;  Secretary of Health and Human Services,Respondents.Raymond Herschel JOHNSON, Sr., Petitioner-Appellant,v.Jack COWLEY, Warden, Joseph Harp Correctional Center;  GaryMaynard, Director, Oklahoma Department ofCorrections;  State of Oklahoma,Respondents-Appellees.Raymond Herschel JOHNSON, Sr., Petitioner,v.Sam PRESTON, Unit Manager;  Jack Cowley, Warden, Joseph HarpCorrectional Center, Respondents.Raymond Herschel JOHNSON, Sr., Petitioner,v.Jack COWLEY;  Joann Shepard, Health Administrator;  D.Bradley, Dental Assistant;  Dr. R.L. Warren,Dentist, Respondents.Raymond Herschel JOHNSON, Sr., Petitioner,v.Jack COWLEY, Warden;  Gary Maynard, Director, D.O.C.;  HenryBellmon, Oklahoma State Governor;  Robert Macy, DistrictAttorney;  Oklahoma Pardon and Parole Board Members;Clarence Harkins, Jr.;  Augusta E. Mann, Marzee Douglass,Carl B. Hamm, Farrell Hatch, Respondents.Raymond Herschel JOHNSON, Sr., Petitioner-Appellant,v.STATE OF OKLAHOMA;  William F. Yeager, Warden;  Gary F.Maynard, Director for the Oklahoma Department ofCorrections, Respondents-Appellees.Raymond Herschel JOHNSON, Sr., Petitioner,v.Bernie BISHOP, Principal and Leisure Library Supervisor;Janice Brewer, Law Librarian, Respondents.Raymond Herschel JOHNSON, Sr., Petitioner,v.Bernie BISHOP, Supervisor;  William F. Yeager, Warden, Respondents.Raymond Herschel JOHNSON, Sr., Petitioner,v.William F. YEAGER, Warden;  John Wilson, Unit Manager;Sergeant Wheats, Respondents.Raymond Herschel JOHNSON, Sr., Petitioner,v.William F. YEAGER, Warden;  John S. Wilson, Unit Manager;G.D. Lowe, Property- Officer, Respondents.Raymond Herschel JOHNSON, Sr., Petitioner,v.Mark SHIPMAN, Correctional Case Manager 2CD, Respondent.
Nos. 87-8065, 87-8070, 88-8001, 88-8017, 88-8027, 88-8039,88-8040, 88-8077, 88-8085, 89-505, 89-511, 89-512,89-513, 89-515 and 89-516.
United States Court of Appeals,Tenth Circuit.
April 11, 1989.

ORDER
Before TACHA, BALDOCK, and BRORBY, Circuit Judges.


1
By these cases, commenced in the court's original jurisdiction, petitioner alleges numerous petty grievances against prison officials.  In each case, petitioner seeks leave to proceed in forma pauperis.


2
The underlying pleadings are vague, rambling, replete with legalistic jargon, and characteristic of numerous papers filed previously by petitioner in other cases.  Since 1980, petitioner has commenced fifty-four cases in the court's original jurisdiction, in addition to some thirty-three appeals he has filed (See Appendix A).


3
The subject matter of these cases is conspicuously inappropriate for this court's original jurisdiction.  For that reason they are frivolous.  Those who invoke the court's jurisdiction are charged with both the knowledge of the limits of that jurisdiction and the rules of procedure.  We conclude that petitioner has long engaged in a pattern of litigation activity which is manifestly abusive.  Appropriate restriction on a litigant's ability to commence abusive litigation in forma pauperis is within the inherent powers of the court.  In re McDonald, --- U.S. ----, 109 S. Ct. 993, 103 L. Ed. 2d 158 (1989);  Cotner v. Hopkins, 795 F.2d 900 (10th Cir.1986).


4
Because petitioner has repeatedly abused the original jurisdiction of this court, we direct the clerk not to accept further petitions from petitioner for extraordinary writs which allege only grievances against prison officials unless the required docketing fee is paid and all other rules of procedure have been satisfied.


5
It is further ordered that petitioner will be allowed fifteen days from the date of this order to pay the required filing fee in each of the above cases.  If petitioner fails to pay the required filing fee within the time allowed, these cases will be dismissed without further notice.


6
APPENDIX A
Termination      Case Nos.  Opposing Party       Case Type          Disposition
  Date
08/15/80         801596    Meachum              Appeal             Dismissed
02/26/81         801034    Parke                Appeal             Reversed
05/04/83         822377    Leo                  Appeal             Affirmed
02/16/84         832631    Murphy, Warden       Appeal             Dismissed
03/15/84         848006/   West, Warden         Mandamus           Denied
                 841355
09/27/84         848039    U.S. Social          Mandamus           Denied
                              Security
11/01/84         841692    Gobel                Appeal             Affirmed
11/14/84         848049/   USDCWD/Okla.        Mandamus           Denied
                 84/2576
11/27/84         841466    Franklin             Appeal             Dismissed
03/04/85         842143    Brewer               Appeal             Affirmed
03/06/85         842364    Richards             Appeal             Affirmed
04/10/85         858010/   Brown, Warden        Mandamus           Denied
                 851534
07/10/85         841673    Angelone             Appeal             Dismissed
07/12/85         858021/   West, Warden         Mandamus           Denied
                 852033
08/26/85         858047/   USDCWD/Okla.        Mandamus           Denied
                 852276
10/01/85         858040/   Brown, Warden        Mandamus           Denied
                 852451
10/25/85         851827    Brown, Warden        Appeal             Dismissed
11/25/85         851820    Kirkpatrick          Appeal             Dismissed
12/06/85         842153    McDaniel             Appeal             Affirmed
02/24/86         852449    Brown, Warden        Appeal             Dismissed
04/02/86         868018/   WD/Okla.             Mandamus           Denied
                 861502
04/14/86         868020/   WD/Okla.             Mandamus           Denied
                 861565
04/25/86         851762    Unknown Proprietor   Appeal             Affirmed
04/25/86         868025/   Secretary of HHS     Mandamus           Denied
                 861575
05/30/86         868040/   Barton               Mandamus           Denied
                 861804
06/02/86         868031/   Maynard, Warden      Mandamus           Denied
                 861816
06/02/86         868032/   Douglas, Warden      Mandamus           Denied
                 861818
06/02/86         868036/   USDC WD/Okla.        Mandamus           Denied
                 861814
06/20/86         868045/   USDC WD/Okla.        Mandamus           Denied
                 861920
06/27/86         868046/   Douglas, Warden      Mandamus           Denied
                 861952
07/21/86         841162    Barnes               Appeal             Affirmed
07/21/86         842558    Rolland              Appeal             Affirmed
08/08/86         868039/   USDC                 Mandamus           Denied
                 862178
08/11/86         868055/   Warden               Mandamus           Denied
                 862183
08/11/86         868041/   USDC                 Mandamus           Denied
                 862181
09/11/86         861812    Shillinger           Appeal             Dismissed
09/18/86         868071/   USDC                 Mandamus           Denied
                 862379
09/18/86         868076/   USDC                 Mandamus           Denied
                 862383
09/26/86         868072/   Okla.  Dept/Correct.  Mandamus           Denied
                 862416
10/22/86         852206    Brown, Warden        Appeal             Affirmed
10/24/86         852627    Naman                Appeal             Affirmed
10/30/86         868080/   Williams (really     Mandamus/Prohibi-  Denied
                                                   tion
                 862582    Johnson) v. Miller
11/03/86         868088/   Maynard, Warden      Mandamus/Prohibi-  Denied
                                                   tion
                 862592
11/03/86         862592    Maynard              Mandamus           Denied
11/05/86         868086/   State of Oklahoma    Mandamus           Denied
                 862605
11/25/86         868101/   Maynard, Warden      Prohibition/Habe-  Denied
                                                   as
                 862714                         Corpus
12/05/86         868092/   Both Oklahomas       Mandamus           Denied
                 862776
12/15/86         868099/   Maynard, Warden      Mandamus/Prohibi-  Denied
                                                   tion/
                 862813                         Habeas Corpus
01/05/87         868109/   USDC                 Mandamus           Denied
                 871000
01/14/87         868114/   Oklahoma Department  Mandamus           Denied
                 871061
01/14/87         868124    USDC                 Mandamus           Dismissed
02/25/87         862644    Shillinger           Appeal             Dismissed
03/23/87         862256    Chadwick             Appeal             Dismissed
03/25/87         878016    State of Oklahoma    Habeas Corpus      Fee Paid
06/16/87         862726    Meachum              Appeal             Affirmed
06/29/87         862831    Hill                 Appeal             Dismissed
08/07/87         878039    Saffle               Mandamus           Denied
08/26/87         862739    Shillinger           Appeal             Affirmed
10/08/87         878027/   USDC                 Mandamus           Denied
                 872463
10/21/87         878045/   USDC                 Mandamus           Denied
                 882627
10/22/87         862751    Shillinger           Appeal             Dismissed
10/28/87         878044/   Gray                 Mandamus           Denied
                 872583
10/29/87         872584    Oklahoma Department  Appeal             Dismissed
10/29/87         878021/   Oklahoma Department  Prohibition        Denied
                 872015
10/29/87         862366    Hartless             Appeal             Dismissed
12/17/87         872012    Oklahoma Department  Appeal             Dismissed
03/22/88         881407    USDC                 Prohibition        Denied
04/13/88         872654    Warren               Appeal             Dismissed
04/28/88         872656    Bynum                Appeal             Dismissed
04/28/88         871199    Sup.  Ct. of Wyoming  Appeal             Affirmed
08/26/88         872550    Gorman               Appeal             Dismissed
12/27/88         881933    Cowley               Appeal             Affirmed
Cases Pending (March 8, 1989):
                 878065    Cowley               Habeas Corpus
                 878070    USDC                 Mandamus
                 888001    Cowley               Mandamus
                 888017    Cowley               Mandamus
                 888027    State of Oklahoma    Mandamus
                 888039    Cowley               Mandamus
                 888040    Preston              Mandamus
                 888077    Cowley               Mandamus
                 888085    Cowley               Mandamus
                 89505     State of Oklahoma    Habeas Corpus
                 89511     Bishop               Prohibition
                 89512     Bishop               Prohibition
                 89513     Yeager               Prohibition
                 89515     Yeager               Habeas Corpus
                 89516     Shipman              Prohibition